 FARMERS UNION CREAMERY ASSOCIATION151make such increases effective, as stated above, because of an upturn in Respond-ent's own business conditions.According to several foremen, however,employeesrequested wage increases all year around and employee turnover was no greater in1957 than in prior years.Although Hirschman first testified that he had no knowledge of the Union'srepresentation petition when, in August,he allegedly directed Sperber to includewage increases in the September 13 checks,he later testified to a "vague knowledge"of the petition at such time;still later he admitted in effect, and I find, that he tooksuch action with complete knowledge of the petition.Hirschman also first testifiedthat he was unaware of the Union's organizational campaign before September 12and he further denied counterefforts by Respondent in such connection;the recorddemonstrates Hirschman's testimony incredible on both grounds.ConclusionsAlthough Iam convincedthatHirschman is not a truthful witness and thatSperber,his office manager, also is not entitled to belief, the record as made showsa pattern of September general increases and there is no evidence contraverting thetestimony that the September1957increases were promulgated before the executiondate(September 12) of the consent-election agreement.In these circumstances Iam constrained to find that there is no record preponderance to support the GeneralCounsel's complaint herein.I accordingly recommend dismissal of the complaint.Farmers Union Creamery Association,PetitionerandLocal 74,General Drivers&Helpers Union,InternationalBrother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica.Case No. 18-RM 270. November 19, 1958SECOND SUPPLEMENTAL DECISION AND CERTIFICA-TION OF RESULTS OF ELECTIONPursuant to a Second Direction of Election issued by the Board onJuly 1, 1958,1 an election by secret ballot was conducted on July 29,1958, under the direction and supervision of the Regional Director forthe Eighteenth Region among the employees in the unit found appro-priate by the Board.Upon the conclusion of the election the partieswere furnished with a tally of ballots which showed that of 29 eligiblevoters, 25 cast valid ballots, of which 1 was for the Union, 11 were forno labor organization, and 13 ballots were challenged.The chal-lenged ballots were sufficient in number to affect the results of theelection.On July 30, 1958, the Union filed objections to the conduct of theelection.After investigating the issues raised by the objections andthe challenges, the Regional Director on August 29, 1958, issued andduly served upon the parties his report in which he found that theobjections raised no substantial or material issues with respect to theconduct of the election and recommended that they be overruled.Hehas also recommended that all the challenges be sustained and that a'Unpublished.122 NLRB No. 22 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertificate of results of election be issued.The Union filed timelyexceptions to the report, requesting the Board to hold a hearing on theissues raised by its objections and by the challenges.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record in this case the Board finds:The Employer is a farmers' cooperative operating a creamery, retailgrocery store, and cafeteria at Minot, North Dakota, and normallyemploying about 25 persons.On or about December 10, 1957, theUnion called a strike against the Employer and maintained a picketline at its premises until approximately March 14, 1958, when thestrike was abandoned.Several employees had responded to the strikecall but they did not return after the strike.'On May 1, 1958, theUnion again went out on strike and has maintained a picket line at theEmployer's premises from that date to at least the date of issuance ofthe Regional Director's report on objections and challenges.Addi-tional employees responded to this strike call.The Employer prepared an eligibility list before the second electionwhich included all the employees then working and those employeeswho had joined either of the two strikes, but stated at the eligibilityconference preceding the election that it would challenge all thestrikers who had not returned on the ground that they had beenpermanently replaced.The Union thereupon indicated that it in-tended to challenge all the employees who were then working since theywere not the Employer's regular working force.The Board agent incharge of the election refused to allow the Union to challenge theballots of the employees who were working in eligible classificationson the prescribed eligibility date because, in his opinion, the challengeswere without merit and were being made promiscuously.The Regional Director's report supports the Board agent in refusingto allow the Union to challenge the ballots of all those employed onthe eligibility date, while permitting the Employer to challenge theballots of the strike adherents.The Union's exceptions to the reportcontend that the strikers should have been permitted to vote becausethe Employer had indicated during the course of the negotiationsthat it would be willing to hire some of them back after the strikeended, and further, that its right to challenge was denied.We agreewith the Regional Director that parties to an election do not havean indiscriminate right to challenge, particularly where the issuesraised by the challenges have already been fully settled by the Boardin a prior decision.3However, the issue raised by the attempted2 The Union filed charges on March 25,1958, alleging that two of the strikers wereentitled to reinstatement but the charges were finally dismissed on August 8, 1958, forlack of sufficient evidence.8CooperSupply Company,120 NLRB 1023. FARMERS UNION CREAMERY ASSOCIATION153challenges to the ballots of voters at the second election was clearlywith regard to whether the strikers had been permanently replaced.We believe it would have been better practice for the Board agentto have allowed the Union to challenge at least those employees whohad been hired since the date of the first strike, since their eligibilityto vote depends on whether they had in fact permanently replacedthe strikers.However, we are of the opinion that the Board agent'saction has not been prejudicial because the crucial question of whetherthe strikers have been permanently replaced is properly before usthrough the Employer's challenges of the ballots cast by those indi-viduals who were not working on the eligibility date.4We shall, therefore, consider the challenges which the Employermade to the ballots of persons not employed on the eligibility datefor the second election and the Union's contention in its exceptionsthat the strikers were not permanently replaced. In his report onexceptions and challenges, the Regional Director classified the 13challenges into 5 groups as follows :1.Boehm, Kobanuk, Rivinius, Volk, and Hamilton are employeeswho responded to the first strike call.They were replaced duringthe period between December 10, 1957, and March 14, 1958, and didnot seek reinstatement after the strike was abandoned.The RegionalDirector found that they were permanently replaced strikers, andrecommended that the challenges to their votes be sustained.2.Ziegler and Daniel Wolf were the subjects of the charge filedby the Union following the first strike which the Board eventuallydismissed for lack of sufficient evidence.The Regional Directorrecommended that the challenges to their votes be sustained.3.Spokely was found by the Board to be a supervisor in a priorproceeding,CaseNo. 18-RD-172 (unpublished).The RegionalDirector recommended that the challenge to his vote be sustained.4.Joseph Wolf and Martin Wolf were employed as general helperand milk bottler, respectively, prior to the strike and have since beenreplaced.The Regional Director, having found that they werereplaced economic strikers as of the date of the election, recom-mended that the challenges to their ballots be sustained.5.Burnham, Heimbush, and Haman were strikers for whom nospecific replacements had been hired.The Regional Director found,however, that their jobs have been combined with other jobs andtheir work duties assigned to other employees.The Regional Directorfound that since their jobs have been abolished, they have no reason-able expectancy of reemployment and he recommended that thechallenges to their ballots be sustained.4Fruehauf Trailer Company,106 NLRB 182, 185. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union's exceptions to the Regional Director's recommendationson the challenged ballots do not specifically controvert the facts onwhich the recommendations were based. The exceptions contendgenerally that the employees hired as replacements are temporaryemployees who had no prior creamery experience and who will pos-sibly have to be replaced.The Regional Director has, however,considered the Union's contentions and has found, on the contrary,that the employees hired as replacements were permanently employed.As the Union has failed to submit any further evidenceto supportits objection, we shall, in accordance with the Regional Director'srecommendations, overrule it.5In its objections to the conduct of the election, the Union alsoalleged that the Employer had intimidated and coercedemployeesprior to the electionas tothe way they were to vote.The RegionalDirector found that the only evidence supporting thisobjection wasa statement of an employee that 1 week prior to the electiona super-visor who was posting the election notice urged him to be sure tocome tovote and asked him how he was going to vote. The super-visor denied that he asked the employee how he would vote.TheRegionalDirector found this single incident insufficient to constitutea basisfor setting aside the election, even assuming the truth of theemployee's assertion.The exceptions to the report merely restate theobjection.We agree with the Regional Director that this incidentraises nosubstantial or material issue necessitatinga hearing as, inour opinion, it would not constitutea basisfor setting aside the elec-tion.The Union's objection is therefore overruled.We have found that the Union's exceptions raiseno substantial andmaterialissuesrequiring a hearing.As we also agree with theRegional Director's recommendation that the challenges to the 13ballots be sustained, we shall overrule the exceptions in their entirety.As the Union has failed to secure a majority of the ballotscast, weshall certify the results of the election.[The Board certified that a majority of the valid ballots wasnot castfor Local 74, General Drivers & Helpers Union, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,and that this Union is not the exclusive representative of the Em-ployer'sMinot, North Dakota, employees in the unit found to beappropriate by the Board.]5 After filing its exceptions to the Regional Director's report,the Union advised theBoard that the retail grocery which the Employer operated has been closed as sub-stantiating its claim that the employees working there were only temporary employeeswho should not have been permitted to vote.We do not regard the shutting down of asmall part of the Employer's operations long after the strike began, as evidence bearingon whether those employees were permanent replacements for the strikers.